Title: To Thomas Jefferson from Jonathan Williams, 12 December 1802
From: Williams, Jonathan
To: Jefferson, Thomas


          
            Sir,
            West Point 12th. Decr. 1802.
          
          The Gentlemen composing the Corps of Engineers thinking that, besides the Duties prescribed to them, as such, it would be the most acceptable Service they could at present render to their Country to collect and preserve, as far as possible, the military Science which must still exist, in a different State, among the Veterans of our revolutionary Contest, and those of our fellow Citizens who have gathered scientific Fruits in the Course of their Travels have formed a Society for the Purpose of establishing and perpetuating a Repository, as well for such Knowledge as may be furnished by past Experience, as for what our Citizens in any Walk of Life may in future acquire. 
          They feel themselves assured, Sir, that however feeble the Attempt may appear in this infant State of their own Institution, yet, to a Character distinguished in the Republic of Science, this very Circumstance will be an additional Inducement to honour it with the fostering Aid of your Countenance and Protection. 
          Before they presumed to enroll your Name among the Members of the Society, it was thought decorous to obtain (through their President) an Intimation of your Disposition so to honour them; and it would highly add to their Sense of this Honour, if you would permit them to consider the President of the United States as their perpetual Patron. 
          It would be gratifying to the Society if their Constitution could be made Part of an Act of Incorporation, with such additional Clauses as are incidental to, and requisite for, all corporate Bodies; but although the President of the Society has an implied Power to make such an Application to Congress, yet he has conceived it proper to desist, until another Year shall have added something to the Usefulness of the Institution, and given it, from that Cause, a better Claim to Success; unless, in the Judgment of those more versed in such Matters, it should be thought expedient to make the Attempt now. 
          An Answer, to meet me in Philadelphia, will be highly gratifying. 
          With perfect Consideration I have the Honour to be, Sir, Very respectfully Your most obedient and Very humble Servant, 
          
            Jona. Williams
            President of the United States 
            Military Philosophical Society
          
        